OSHKOSH CORPORATION
1990 INCENTIVE STOCK PLAN, as amended

Section 1. Establishment, Purpose, and Effective
Amended: As of / /2008


        1.1     Establishment. Oshkosh Corporation, a Wisconsin corporation,
hereby establishes the “1990 INCENTIVE STOCK PLAN” (the “Plan”) for key
employees and for directors of the Corporation who are not employees of the
Corporation or any Subsidiary. The Plan permits the grant of Stock Options and
Restricted Stock.

        1.2     Purpose. The purpose of the Plan is to advance the interests of
the Corporation and its Subsidiaries and promote continuity of management by
encouraging and providing for the acquisition of an equity interest in the
success of the Corporation by key employees and by enabling the Corporation to
attract and retain the services of key employees upon whose judgment, interest,
skills, and special effort the successful conduct of its operations is largely
dependent. In addition, the Plan is designed to promote the best interests of
the Corporation and its shareholders by providing a means to attract and retain
competent directors who are not employees of the Corporation or any Subsidiary
and to provide opportunities for stock ownership by such directors which will
increase their proprietary interest in the Corporation and, consequently, their
identification with the interests of the shareholders of the Corporation.

        1.3     Effective Date. The Plan was initially effective April 9, 1990;
amended effective April 25, 1994; amended effective September 21, 1998, by
action at the 1999 annual meeting of the Corporation’s shareholders; amended by
the Board to give effect to a 3-for-2 stock split effective August 19, 1999;
amended by the Board effective June 30, 2000; amended effective February 5,
2001, by action at the 2001 annual meeting of the Corporation’s shareholders;
and was further amended by the Board effective , 2008.

Section 2. Definitions; Construction


        2.1     Definitions. Whenever used herein, the following terms shall
have their respective meanings set forth below:

          (a)     “Act” means the federal Securities Exchange Act of 1934, as
amended.


          (b)     “Affiliate” has the meaning ascribed to such term in Rule
12b-2 promulgated under the Act or any successor rule or regulation thereto.


          (c)     “Board” means the Board of Directors of the Corporation.


--------------------------------------------------------------------------------

          (d) “Change of Control” means the occurrence of any one of the
following events:


          (i)     any Person (other than (A) the Corporation or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Corporation or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock in the Corporation (individually, an “Excluded Person” and
collectively, “Excluded Persons”)) is or becomes the “Beneficial Owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates after January 31, 2000, pursuant to express authorization by the
Board that refers to this exception) representing 25 percent or more of (1) the
combined voting power of the Corporation’s then outstanding voting securities or
(2) the then outstanding shares of common stock of the Corporation; or


          (ii)     the following individuals cease for any reason to constitute
a majority of the number of directors then serving: individuals who, on January
31. 2000, constituted the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors on January 31, 2000, or whose appointment,
election or nomination for election was previously so approved; or


          (iii)     consummation of a merger, consolidation or share exchange of
the Corporation with any other corporation or issuance of voting securities of
the Corporation in connection with a merger, consolidation or share exchange of
the Corporation (or any direct or indirect subsidiary of the Corporation), other
than (A) a merger, consolidation or share exchange that would result in the
voting securities of the Corporation outstanding immediately prior to such
merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50 percent of the combined
voting power of the voting securities of the Corporation or such surviving
entity or any parent thereof outstanding immediately after such merger,
consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Corporation (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Corporation
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Corporation or its Affiliates after
January 31, 2000, pursuant to express authorization by the Board that refers to
this exception) representing 25 percent or more of (1) the combined voting power
of the Corporation’s then outstanding voting securities or (2) the then
outstanding shares of common stock of the Corporation; or


2

--------------------------------------------------------------------------------

          (iv)     (A) the shareholders of the Corporation approve a plan of
complete liquidation or dissolution of the Corporation or (B) the consummation
of a sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets (in one transaction or a series of related transactions
within any period of twenty-four (24) consecutive months), other than a sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets to an entity at least 75 percent of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Corporation immediately prior to such
sale.


Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.

          (e)     “Code” means the Internal Revenue Code of 1986, as amended.


          (f)     “Committee” means the Human Resources Committee of the Board,
which shall consist of two (2) or more members of the Board, each of whom
qualifies as a “non-employee director” within the meaning of Rule 16b-3 and each
of whom qualifies as an “outside director” for purposes of Section 162(m) of the
Code.


          (g)     “Corporation” means Oshkosh Corporation, a Wisconsin
corporation.


          (h)     “Disability” shall have the meaning assigned to the terms
“total disability” or “totally disabled” in the Oshkosh Corporation Long Term
Disability Program for Salaried Employees, provided the Participant remains
totally disabled for five (5) consecutive months.


          (i)     “Fair Market Value” means the last sale price of the Stock as
reported on the NASDAQ National Market System on a particular date.


          (j)     “Non-Employee Director” means any member of the Board who is
not an employee of the Corporation or of any Subsidiary.


          (k)     “Option” means the right to purchase Stock at a stated price
for a specified period of time. For purposes of the Plan an Option may be either
(i) an “incentive stock option” within the meaning of Section 422 of the Code or
(ii) a “nonstatutory stock option.”


3

--------------------------------------------------------------------------------

          (l)     “Participant” means any individual designated by the Committee
to participate in the Plan.


          (m)     “Performance Goals” means any goals the Committee establishes
that relate to one or more of the following with respect to the Corporation or
any one or more Subsidiaries or other business units: net sales; cost of sales;
gross income; operating income; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; income from continuing
operations; net income; basic earnings per share; diluted earnings per share;
cash flow; net cash provided by operating activities; net cash provided by
operating activities less net cash used in investing activities; ratio of debt
to debt plus equity; return on shareholder equity; return on invested capital;
return on average total capital employed; return on net assets employed before
interest and taxes; operating working capital; average accounts receivable
(calculated by taking the average of accounts receivable at the end of each
month); average inventories (calculated by taking the average of inventories at
the end of each month); and economic value added. As to each Performance Goal,
the relevant measurement of performance shall be computed in accordance with
generally accepted accounting principles, but will exclude the effects of (i)
extraordinary, unusual and/or non-recurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, or (iv) the effect of a merger or acquisition, that in each
case the Corporation identifies in its audited financial statements, including
footnotes, or the Management’s Discussion and Analysis section of the
Corporation’s annual report.


          (n)     “Period of Restriction” means the period during which the
transfer of shares of Restricted Stock is restricted pursuant to Section 7 of
the Plan.


          (o)     “Person” has the meaning given in Section 3(a)(9) of the Act,
as modified and used in Sections 13(d) and 14(d) thereof.


          (p)     “Restricted Stock” means Stock granted to a Participant
pursuant to Section 7 of the Plan.


          (q)     “Retirement” shall have the meaning assigned to such term in
the pension plan of the Corporation.


          (r)     “Rule 16b-3” means Rule 16b-3 as promulgated by the United
States Securities and Exchange Commission under the Act or any successor rule or
regulation thereto.


          (s)     “Stock” means the Common Stock of the Corporation, par value
of one cent ($.01) per share.


          (t)     “Subsidiary” means any present or future subsidiary of the
Corporation, as defined in Section 424(f) of the Code.


        2.2    Number. Except when otherwise indicated by the context, the
singular shall include the plural, and the plural shall include the singular.

4

--------------------------------------------------------------------------------

Section 3. Eligibility and Participation


        3.1    Eligibility and Participation. Participants in the Plan shall be
selected by the Committee from among those officers and other key employees of
the Corporation and its Subsidiaries who, in the opinion of the Committee, are
in a position to contribute materially to the Corporation’s continued growth and
development and to its long-term financial success. All Non-Employee Directors
shall receive grants of Options as provided in Section 6A.

Section 4. Stock Subject to Plan


        4.1    Number. The total number of shares of Stock subject to issuance
under the Plan may not exceed 2,152,753. The total number of shares of Stock
subject to issuance pursuant to Options granted under the Plan in any five year
period to any one person may not exceed 600,000. The limitations set forth in
this Section 4.1 are subject to adjustment upon occurrence of any of the events
indicated in Subsection 4.3. The shares to be delivered under the Plan may
consist, in whole or in part, of authorized but unissued Stock or treasury
Stock, not reserved for any other purpose.

        4.2    Unused Stock; Unexercised Rights. In the event any shares of
stock are subject to an Option which, for any reason, expires or is terminated
unexercised as to such shares, or any shares of Stock, subject to a Restricted
Stock grant made under the Plan are reacquired by the Corporation pursuant to
Subsection 7.9 or 7.10 of the Plan, such shares again shall become available for
issuance under the Plan.

        4.3    Adjustment in Capitalization. In the event that (i) the
Corporation shall at any time be involved in a merger or other transaction in
which shares of Stock are changed or exchanged; or (ii) the Corporation shall
subdivide or combine shares of Stock or the Corporation shall declare a dividend
payable in shares of Stock, other securities (other than any associated
preferred stock purchase rights issued pursuant to that certain Rights
Agreement, dated February 1, 1999, between the Corporation and ComputerShare
Investor Services, LLC, as successor rights agent, or similar stock purchase
rights that the Corporation might authorize and issue in the future) or other
property; or (iii) the Corporation shall effect a cash dividend the amount of
which exceeds 10% of the trading price of the Stock at the time the dividend is
declared, or the Corporation shall effect any other dividend or other
distribution on shares of Stock in the form of cash, or a repurchase of shares
of Stock, that the Board determines by resolution is special or extraordinary in
nature or that is in connection with a transaction that the Corporation
characterizes publicly as a recapitalization or reorganization involving shares
of Stock; or (iv) any other event shall occur which, in the case of this clause
(iv), in the judgment of the Committee necessitates an adjustment to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then, subject to Participants’rights under
Section 10.2, the Committee shall, in such manner as it may deem equitable,
adjust any or all of (A) the number and type of shares of Stock subject to any
outstanding Stock Option or Restricted Stock grant; provided, however, that
fractional shares shall be rounded to the nearest whole share, and (B) the
exercise price with respect to any Stock Option. Any such adjustment made by the
Committee shall be conclusive. Notwithstanding the foregoing, Options subject to
grant or previously granted to Non-Employee Directors under the Plan at the time
of any event described in this Section 4.3 shall be subject to only such
adjustments as shall be necessary to maintain the relative proportionate
interest of the Non-Employee Directors and preserve, without exceeding, the
value of such Options. In addition, if the Corporation shall subdivide shares of
Stock or the Corporation shall declare a dividend payable in shares of Stock, if
no action is taken by the Board or the Committee, adjustments contemplated by
this section that are proportionate shall nevertheless automatically be made as
of the date of such subdivision of shares of Stock or dividend payable in shares
of Stock.

5

--------------------------------------------------------------------------------

Section 5. Duration of Plan


        5.1    Duration of Plan. The Plan shall remain in effect, subject to the
Board’s right to earlier terminate the Plan pursuant to Subsection 10.3 hereof,
until all Stock subject to it shall have been purchased or acquired pursuant to
the provisions hereof. Notwithstanding the foregoing, no Option or Restricted
Stock may be granted under the Plan on or after September 19, 2010. Further, no
annual incentive award may be granted under Section 8.1 of the Plan in respect
of any fiscal year of the Corporation after 2005.

Section 6. Stock Options


        6.1    Grant of Options. Subject to the provisions of Sections 4 and 5,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee. Non-Employee Directors shall not be
eligible to be granted Options under the Plan, except as provided in Section 6A.
The Committee shall have complete discretion in determining the number of
Options granted to each Participant. The Committee also shall determine whether
an Option is to be an incentive stock option within the meaning of Section 422
of the Code or a nonstatutory stock option. However, in no event shall the Fair
Market Value (determined at the date of grant) of Stock with respect to which
incentive stock options are exercisable for the first time by a Participant
during any calendar year exceed one hundred thousand dollars ($100,000). Nor
shall any incentive stock option be granted to any person who owns, directly or
indirectly, stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (“Ten Percent
Stockholder”). Nothing in this Section 6 of the Plan shall be deemed to prevent
the grant of nonstatutory stock options in excess of the maximum established by
Section 422 of the Code.

        6.2    Option Agreement. Each Option shall be evidenced by an Option
agreement that shall specify the type of Option granted, the Option price, the
duration of the Option, the number of shares of Stock to which the Option
pertains and such other provisions as the Committee shall determine.

        6.3    Option Price. No Option granted pursuant to the Plan shall, at
any time, have an Option price that is less than the Fair Market Value of the
Stock on the date the Option is granted.

        6.4    Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time it is granted; provided, however, that no
Option that is an incentive stock option shall be exercisable later than the
tenth (10th) anniversary date of its grant, and no Option that is a nonstatutory
stock option shall be exercisable more than ten (10) years and one (l) month
after the date of its grant.

6

--------------------------------------------------------------------------------

        6.5    Exercise of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for all
Participants; except that Options granted to officers, directors or Ten Percent
Stockholders may not be exercised until at least six (6) months after the date
of grant.

        6.6    Payment. The Option price upon exercise of any Option shall be
payable to the Corporation in full either (i) in cash or its equivalent, or (ii)
by tendering shares of previously acquired Stock having a Fair Market Value at
the time of exercise equal to the total Option price, or (iii) by a combination
of (i) and (ii). The proceeds from such a payment shall be added to the general
funds of the Corporation and shall be used for general corporate purposes.

        6.7    Restrictions on Stock Transferability. The Committee may impose
such restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under the requirements of
any stock exchange upon which such shares of Stock are then listed and under any
blue sky or state securities laws applicable to such shares.

        6.8    Termination of Employment Due to Death, Disability or Retirement.
In the event the employment of a Participant is terminated by reason of death,
Disability or Retirement, the Committee may provide in the Option agreement that
any outstanding Options shall become immediately exercisable at any time prior
to the expiration date of the Options or within twelve (12) months after such
date of termination of employment, whichever period is the shorter. However, in
the case of incentive stock options, the favorable tax treatment prescribed
under Section 422 of the Code shall not be available if such options are not
exercised within three (3) months after such date of termination due to
Retirement.

        6.9    Termination of Employment Other than for Death, Disability or
Retirement. If the employment of the Participant shall terminate for any reason
other than death, Disability or Retirement, the rights under any then
outstanding Option granted pursuant to the Plan shall terminate upon the
expiration date of the Option or three (3) months after such date of termination
of employment, whichever first occurs, subject to such exceptions (which shall
be set forth in the Option Agreement) as the Committee may, in its sole
discretion, approve.

        6.10    Nontransferability of Options. No Option granted under the Plan
may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution.
Further, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.

Section 6A. Non-Employee Director Stock Options


        6A.1     Grant of Options. Effective as of August 19, 1999, upon the
conclusion of each annual meeting of the shareholders of the Corporation, each
Non-Employee Director at such time shall be granted a nonqualified Option to
purchase 3,000 shares of Stock.

        6A.2     Terms of Options. The right to exercise Options granted to a
Non-Employee Director pursuant to this Section 6A shall accrue as to one-third
(1/3) of the shares on each of the first three anniversaries of the date of
grant. No partial exercise of the Options may be for less than one hundred (100)
share lots or multiples thereof. The term of Options granted pursuant to this
Section 6A shall expire ten years and one month from the date of grant or twelve
months after the Non-Employee Director ceases for any reason to be a member of
the Board, whichever occurs first. The Option exercise price shall be the Fair
Market Value of the Stock on the date each Option is granted, which shall be
payable to the Corporation in full upon exercise either (i) in cash or its
equivalent, or (ii) by tendering shares of previously acquired Stock having a
Fair Market Value at the time of exercise equal to the total Option price, or
(iii) by a combination of (i) and (ii).

7

--------------------------------------------------------------------------------

Section 7. Restricted Stock


        7.1    Grant of Restricted Stock. Subject to the provisions of Sections
4 and 5, the Committee, at any time and from time to time, may grant shares of
Restricted Stock under the Plan to such Participants and in such amounts as it
shall determine. Non-Employee Directors are not eligible to receive grants of
Restricted Stock under the Plan. Each grant of Restricted Stock shall be in
writing.

        7.2    Transferability. Except as provided in Section 7 hereof, the
shares of Restricted Stock granted hereunder may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated for such period of time
as shall be determined by the Committee and shall be specified in the Restricted
Stock grant, or upon earlier satisfaction of other conditions as specified by
the Committee in its sole discretion and set forth in the Restricted Stock
grant; provided that Restricted Stock granted to officers, directors or Ten
Percent Stockholders may not be sold for at least six (6) months after the date
of grant.

        7.3    Other Restrictions. The Committee may impose such other
restrictions on any shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

        7.4    Certificate Legend. In addition to any legends placed on
certificates pursuant to Subsection 7.3 hereof, each certificate representing
shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

  “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in Oshkosh Corporation’s 1990
Incentive Stock Plan, rules of administration adopted pursuant to such Plan and
a Restricted Stock grant dated __________. A copy of the Plan, such rules and
such Restricted Stock grant may be obtained from the Secretary of Oshkosh
Corporation.”


        7.5    Removal of Restrictions. Except as otherwise provided in Section
7 hereof, shares of Restricted Stock covered by each Restricted Stock grant made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction. Once the shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
Subsection 7.4 removed from the Participant’s Stock certificate.

8

--------------------------------------------------------------------------------

        7.6    Voting Rights. During the Period of Restriction, Participants
holding shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those shares.

        7.7    Dividends and Other Distributions. During the Period of
Restriction, Participants holding shares of Restricted Stock granted hereunder
shall be entitled to receive all dividends and other distributions paid with
respect to those shares while they are so held. If any such dividends or
distributions are paid in shares of Stock, the shares shall be subject to the
same restrictions on transferability as the shares of Restricted Stock with
respect to which they were paid.

        7.8    Termination of Employment Due to Retirement. The Committee may
provide in its Restricted Stock grant that in the event a Participant terminates
his or her employment with the Corporation because of Retirement, any remaining
Period of Restriction applicable to the Restricted Stock pursuant to Subsection
7.2 hereof shall automatically terminate and, except as otherwise provided in
Subsection 7.3, the shares of Restricted Stock shall thereby be free of
restrictions and freely transferable. In the event the Restricted Stock grant
does not automatically terminate such restrictions and a Participant terminates
his or her employment with the Corporation because of Retirement, the Committee
may, in its sole discretion, waive the restrictions remaining on any or all
shares of Restricted Stock pursuant to Subsection 7.2 hereof and/or add such new
restrictions to those shares of Restricted Stock as it deems appropriate.

        7.9    Termination of Employment Due to Death or Disability. The
Committee may provide in its Restricted Stock grant that in the event a
Participant terminates his or her employment with the Corporation because of
death or Disability during the Period of Restriction, the restrictions
applicable to the shares of Restricted Stock pursuant to Subsection 7.2 hereof
shall terminate automatically with respect to all of the shares or that number
of shares (rounded to the nearest whole number) equal to the total number of
shares of Restricted Stock granted to such Participant multiplied by the number
of full months which have elapsed since the date of grant divided by the maximum
number of full months of the Period of Restriction. All remaining shares shall
be forfeited and returned to the Corporation; provided, however, that the
Committee may, in its sole discretion, waive the restrictions remaining on any
or all such remaining shares either before or after the death of the
Participant.

        7.10    Termination of Employment for Reasons Other than Death
Disability or Retirement. In the event that a Participant terminates his or her
employment with the Corporation for any reason other than those set forth in
Subsections 7.8 and 7.9 hereof during the Period of Restriction, then any shares
of Restricted Stock still subject to restrictions at the date of such
termination shall automatically be forfeited and returned to the Corporation;
provided, however, that, in the event of an involuntary termination of the
employment of a Participant by the Corporation, the Committee may, in its sole
discretion, waive the automatic forfeiture of any or all such shares and/or may
add such new restrictions to such shares of Restricted Stock as it deems
appropriate.

9

--------------------------------------------------------------------------------

        7.11     Nontransferability of Restricted Stock. No shares of Restricted
Stock granted under the Plan may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution until the termination of the applicable Period of
Restriction. All rights with respect to Restricted Stock granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant.

Section 8. Annual Incentive Awards


8.1     Annual Incentive Awards. The Committee may grant annual incentive awards
under this Plan each fiscal year of the Corporation to such executive officers
of the Corporation as it selects. The Committee will determine all terms and
conditions of the annual incentive award. However, the Committee must require
that payment of any amount of the annual incentive award is contingent on the
achievement or partial achievement during the fiscal year of one or more of
Performance Goals that the Committee specifies. In addition, a Participant may
not receive an amount under an annual incentive award in respect of any single
fiscal year of the Corporation that is more than $3,000,000.

Section 8A. Beneficiary Designation


        8A.1     Beneficiary Designation. Each Participant and Non-Employee
Director under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of the death of the Participant or
the Non-Employee Director, as the case may be, before he or she receives any or
all of such benefit. Each designation will revoke all prior designations by the
same Participant or Non-Employee Director, shall be in a form prescribed by the
Committee and will be effective only when filed by the Participant or
Non-Employee Director in writing with the Committee during the lifetime of the
Participant or Non-Employee Director. In the absence of any such designation,
benefits remaining unpaid at the death of the Participant or Non-Employee
Director, as the case may be, shall be paid to the estate of the Participant or
Non-Employee Director, as the case may be.

Section 9. Rights of Employees


        9.1    Employment. Nothing in the Plan shall interfere with or limit in
any way the right of the Corporation to terminate any Participant’s employment
at any time nor confer upon any Participant any right to continue in the employ
of the Corporation.

        9.2    Participation. No employee shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.
The preceding sentence shall not be construed or applied so as to deny an
employee any Participation in the Plan solely on the basis that the employee was
a Participant in connection with a prior grant of benefits under the Plan.

Section 10. Administration; Powers and Duties of the Committee


        10.1    Administration. The Committee shall be responsible for the
administration of the Plan. The Committee, by majority action thereof, is
authorized to interpret the Plan, to prescribe, amend, and rescind rules and
regulations relating to the Plan, to provide for conditions and assurances
deemed necessary or advisable to protect the interests of the Corporation, and
to make all other determinations necessary or advisable for the administration
of the Plan, but only to the extent not contrary to the express provisions of
the Plan. Determinations, interpretations, or other actions made or taken by the
Committee pursuant to the provisions of the Plan shall be final and binding and
conclusive for all purposes and upon all persons whomsoever. The grant, amount
and terms of Awards to Non-Employee Directors under the Plan shall be determined
as provided in Section 6A of the Plan.

10

--------------------------------------------------------------------------------

        10.2    Change of Control. Without limiting the authority of the
Committee as provided herein, the Committee, either at the time Options or
shares of Restricted Stock are granted, or, if so provided in the applicable
Option agreement or Restricted Stock grant, at any time thereafter, shall have
the authority to accelerate in whole or in part the exercisability of Options
and/or the last day of the Period of Restriction upon a Change of Control. The
Option agreements and Restricted Stock grants approved by the Committee may
contain provisions whereby, in the event of a Change of Control, the
acceleration of the exercisability of Options and/or the last day of the Period
of Restriction may be automatic or may be subject to the discretion of the
Committee, depending on whether the Change of Control shall be approved by a
majority of the members of the Board. Without limiting the authority of the
Committee as provided herein, the Committee shall have the authority to provide
that an annual incentive award under Section 8.1 will be vested and paid out on
a prorated basis, based on the maximum award opportunity of such award and the
number of months of the fiscal year of the Corporation that have elapsed, upon a
Change of Control. Except as otherwise expressly provided in any agreement
between a Participant and the Corporation, if the receipt of any payment by a
Participant under the circumstances described above would result in the payment
by the Participant of any excise tax provided for in Section 280G and Section
4999 of the Code, then the amount of such payment shall be reduced to the extent
required to prevent the imposition of such excise tax.

        10.3    Amendment, Modification and Termination of Plan. The Board may
at any time terminate, and from time to time may amend or modify the Plan,
provided, however, that no such action of the Board, without approval of the
stockholders, may:

          (a)     Increase the total amount of Stock which may be issued under
the Plan, except as provided in Subsections 4.1 and 4.3 of the Plan.


          (b)     Increase the total number of shares of Stock that may be
issued under the Plan to any one Participant, except as provided in Subsections
4.1 and 4.3 of the Plan.


          (c)     Change the provisions of the Plan regarding the Option price
except as permitted by Subsection 4.3.


          (d)     Materially increase the cost of the Plan or materially
increase the benefits to Participants and/or Non-Employee Directors.


11

--------------------------------------------------------------------------------

          (e)     Extend the period during which Options or Restricted Stock may
be granted.


          (f)     Extend the maximum period after the date of grant during which
Options may be exercised.


          (g)     Change the class of individuals eligible to receive Options or
Restricted Stock.


          (h)     Increase the dollar limitation set forth in Section 8.1 or
amend the definition of “Performance Goals” in each case if doing so would cause
the Plan to fail to comply with the provisions of Section 162(m) of the Code in
respect of the subject matter of Section 8.1.


No amendment, modification or termination of the Plan shall in any manner
adversely affect any Options or Restricted Stock theretofore granted under the
Plan, without the consent of the Participant.

Section 11. Tax Withholding


        11.1    Tax Withholding. The Corporation shall have the power to require
a Participant to remit to the Corporation an amount sufficient to satisfy
Federal, state and local taxes (including payroll taxes) that the law requires
the Corporation to withhold as a result of the exercise of an Option or the
lapse of restrictions on Restricted Stock. Upon or prior to the exercise of an
Option or the lapse of restrictions on Restricted Stock requiring tax
withholding, a Participant may make a written election to have shares of Stock
withheld by the Corporation from the shares otherwise to be received or to
deliver to the Corporation previously acquired shares of Stock. The number of
shares so withheld or delivered shall have an aggregate Fair Market Value on the
date the tax is determined to satisfy the Corporation’s minimum statutory
withholding obligation. The acceptance of any such election by a Participant
shall be at the sole discretion of the Committee.

Section 12. Requirements of Law


        12.1    Requirements of Law. The granting of Options or Restricted
Stock, and the issuance of shares of Stock upon the exercise of an Option shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. Notwithstanding any other provision hereof or document pertaining to
agreements hereunder, the Plan shall be so construed, interpreted, and
administered to meet the applicable requirements of Code Section 409A to avoid a
plan failure described in Code Section 409A(a)(1).

        12.2    Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Wisconsin.

12